Title: John MacGowty to Thomas Jefferson, 26 March 1809
From: MacGowty, John
To: Jefferson, Thomas


          Sir  Windham Con March 26th 1809
          I take the liberty of Writing to you as a sea faring man who has been to sea for 22 years and have had the Honour of Sailing Master of vessls with the Sea Letters, with your signature to them, Sir I have been about the world considrably and have red some, but I do not recoollect to have ever read or seen the instance of a man’s having Honour and riches enough, as it Seams Sir you have convenced the world that you have, which appears so by your Choice of becoming a private Citizen once more, I have seen and heard a good deal of this bad partys talk against your measures and in particular against your Person, but at the Same time I have not heard or seen any measures which you have taken to gard your self, but by returning good for Evil, and at the Same time Sir you have Said to them as the greatest being that ever was on Earth Said, Father forgive them for they know not what they do as to your being President Sir I could have wished that you would have kept that office for four years longer, but as you have prefured a private life my sincere Prays are that you may live to enjoy that Private Life with as much happiness, as your public life has been usefull to your Country—
          Sir I beg that you will excuse my freedom I have herein taken, but Sir as an american and Born in the Republican state of Virginia, but have lived in this state 20-years has made me here take the Liberty I have, Sir with the greatest pleasur I am your most obedant and most Humble Servant 
          
            John MacGowty
        